Judgment, Supreme Court, Bronx County (Edgar G. Walker, J.), entered July 6, 2006, which, upon a jury verdict in plaintiffs favor, awarded $350,000 for past pain and suffering and $750,000 for future pain and suffering over a period of 34 years, *332plus interest, costs and disbursements, unanimously modified, on the facts, to the extent of vacating the jury’s award for past and future pain and suffering and remanding the matter for a new trial solely on the issue of such damages and otherwise affirmed, without costs, unless plaintiff, within 30 days of service of a copy of this order with notice of entry, stipulates to a reduction of the award for past pain and suffering to $100,000 and for future pain and suffering to $200,000, and to entry of an amended judgment in accordance therewith.
Plaintiff, a passenger on a bus owned and/or operated by defendants, was injured when the driver brought the vehicle to a sudden stop, causing her to fall to the floor. She underwent surgery for a fractured right ankle, involving open reduction and internal fixation with a plate and screws, and remained in the hospital for a week. The $1.1 million award deviates materially from reasonable compensation for this injury to the extent indicated (see CPLR 5501 [c]). The 46-year-old plaintiff experienced an uncomplicated recovery, with few limitations other than inability to walk for long periods of time and some occasional pain that she treats with over-the-counter medication (see e.g. Uriondo v Timberline Camplands, Inc., 19 AD3d 282 [2005], lv denied 6 NY3d 704 [2006]; Clark v N-H Farms, Inc., 15 AD3d 605 [2005]). Concur—Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.